Citation Nr: 0204585	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  00-18 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disability 
and, if so, whether the reopened claim should be granted.

2.  Entitlement to an increased rating for residuals of 
excision of a pilonidal cyst, currently evaluated as 10 
percent disabling.

(The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder, will be the subject of a future decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Board is undertaking additional development on the issue 
of entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  An unappealed February 1998 RO decision denied service 
connection for a skin disability.

2.  The evidence received since the February 1998 RO decision 
includes new evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a skin disability.

3.  A skin disorder diagnosed as acne was initially 
demonstrated in service, and similar manifestations have not 
been clinically distinguished from a current skin disability 
diagnosed as acne and folliculitis.

4.  The veteran has a pilonidal cyst scar that is chronically 
ulcerated and tender, which when ulcerated causes difficulty 
with sitting for long periods of time.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for a skin rash has been presented.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).

2.  Chronic acne/folliculitis disability was incurred in 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of excision of a pilonidal cyst have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000)) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)).  VA has since 
issued regulations consistent with the enactment of this law.  
See Fed. Reg. 45,620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Among other things, this law eliminated the concept of a well 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and enhanced VA's duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Except as noted below, 
this change in the law and its enabling regulations are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The regulatory 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation for the claims that are 
adjudicated in this decision.  The record includes VA 
examination reports, which the Board finds to be adequate for 
rating purposes, as well as VA outpatient treatment records.  
Numerous private treatment records are also of record.  No 
additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as it 
stands is complete and adequate for appellate review.  
Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for service connection for a 
skin disability and for a higher rating for residuals of 
excision of a pilonidal cyst in rating decisions, a statement 
of the case, and supplemental statements of the case provided 
to the veteran and his representative.  The Board concludes 
that the discussions in the rating decisions, statement of 
the case, supplemental statements of the case and VA letters 
have also informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought, and there has therefore been compliance 
with VA's notification requirement.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's claims and that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000.  Given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.

I.  New and Material Evidence - Skin Disability

The veteran's claim for service connection for a skin 
disability was originally denied on the merits by an 
unappealed RO determination in February 1998.  The veteran 
was informed of the denial and he did not appeal the 
decision.  Accordingly, that determination is final.  38 
U.S.C.A. § 7105 (West 1991).

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The evidence pertinent to the issue of service connection for 
a skin disability of record at the time of the February 1998 
rating decision included the veteran's service medical 
records.  These records contain a June 1973 separation 
examination report indicating that the veteran had acne, 
Grade II-III.  

The veteran was examined by R.C.G., M.D. in December 1988 in 
order to determine if the veteran could go back to work after 
a back injury.  The examination report indicates that the 
veteran reported that he had had a skin problem on his back 
since he was 15 years old.

Also of record in February 1998 was a January 1998 VA 
examination report which indicated that the veteran had 
multiple acne lesions on the back, and lichen planus of the 
anterior chest.

The evidence submitted since the February 1998 rating 
decision includes VA outpatient treatment records dated from 
April 1999 to August 1999.  These records reveal that the 
veteran has skin disability diagnoses of acne and 
folliculitis of the chest and back.

In June 2000 the veteran submitted a photo of himself taken 
in Cuba while he was in service.  The veteran asserts that 
the photograph shows him to be shirtless with no skin 
disability apparent.  

At his an October 2001 videoconference hearing before the 
undersigned member of the Board the veteran testified that he 
had never had a skin disability prior to his active service.  
He stated that he first developed acne in service and had had 
extensive acne continuously ever since it developed.

The Board notes that the in-service photograph and the 
veteran's testimony are new evidence.  The Board further 
notes that this evidence tends to indicate that the veteran 
did not have a skin disability prior to service or during the 
early portion of his service.  It is therefore so significant 
it must be considered in order to fairly decide the merits of 
the claim.  Consequently, the Board finds that new and 
material evidence has been submitted and that the veteran's 
claim for service connection for a skin disability must be 
reopened and considered on a de novo basis.  

De Novo Review

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  The veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious and manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  Only such 
conditions as are recorded in the examination report are to 
be considered as noted.  History of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determinations as to inception. 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b).

In Crowe v. Brown, 7 Vet. App. 238 (1994), the United States 
Court of Appeals for Veterans Claims (Court) indicated that 
the presumption of soundness attaches only where there has 
been an induction medical examination, and where a disability 
for which service connection is sought was not detected at 
the time of such examination.  The Court noted that the 
regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1); Crowe, 
7 Vet. App. at 245.

The veteran's May 1969 enlistment examination report shows no 
findings of a skin disability.  The veteran's June 1973 
discharge examination report indicates that the veteran had 
acne, Grade II-III.

On VA examination in January 1998 the veteran was noted to 
have multiple acne lesions on his back.  He was also noted to 
have skin lesions on his chest consistent with lichen planus.

The veteran was again noted to have acne, as well as other 
skin disability on VA outpatient treatment records dated from 
April 1999 to August 1999.

The Board is of the opinion that the veteran meets the 
requirements for entitlement to service connection for a skin 
disability.  The veteran was not shown to have a skin 
disability upon enlistment examination and he was shown to 
have a skin disability, acne, on discharge from service.  The 
presumption of soundness indicates that the veteran developed 
a skin disability diagnosed as acne during service since 
there is no clear and unmistakable evidence that the veteran 
had a pre-existing skin disability.  The Board recognizes 
that in December 1988 the veteran reported that he had had a 
skin disability prior to service.  However, as noted above, a 
reported history of a preservice disability is not as 
probative as an enlistment medical examination which fails to 
find such a disability.  Furthermore the December 1988 
examination report did not indicate what kind of skin 
disability the veteran reported having prior to service.  
Since the veteran has been shown to have developed a chronic 
skin disability, diagnosed as acne, during service, and since 
the recent medical records show that the veteran currently 
has a current skin disability, including diagnosed as acne, 
service connection for acne/folliculitis disability is 
warranted.


II.  Increased Rating - Pilonidal Cyst

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991) the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
residuals of excision of a pilonidal cyst.  The Board has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover the Board is of the 
opinion that this case presents no evidentiary consideration 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue, 
except as outlined below.

By rating action in August 1979, the veteran was granted 
service connection and a noncompensable rating for residuals 
of excision of a pilonidal cyst.  Service connection was 
effective from June 1979.  The veteran submitted the current 
reopened claim for an increased rating for residuals of 
excision of pilonidal cyst in April 1999.  In a July 2000 
rating action the veteran was granted an increased 10 percent 
rating for residuals of excision of a pilonidal cyst, 
effective from the date of receipt of the increased rating 
claim in April 1999.

On VA examination in January 1998 the veteran was noted to 
have a four inch scar on the sacrococcygeal area.  It was 
nontender and there was no recurrence of the pilonidal cyst.  
The diagnoses were residual scar (benign) from pilonidal cyst 
surgery, and no recurrence of the pilonidal cyst.

A June 2000 note from S.K., M.D. indicates that the veteran 
had a surgical scar in the coccyx area.  Dr. S.K. noted that 
the margin of the scar was partly open and oozing blood.  No 
pus or tenderness was noted at that time.  

The veteran was afforded a VA examination in June 2000.  The 
veteran complained of chronic problems with hemorrhaging of 
the surgical site residual of his pilonidal cyst.  He 
reported extreme tenderness, difficulty sitting, and 
recurrent infections of the site.  Examination revealed a 7.5 
cm scar over the coccyx area that showed ulceration and 
breakdown of the skin.  The texture was extremely rough and 
there was some adherence to the bone.  The scar was elevated 
and hypopigmented, and extremely tender to palpation.  There 
was underlying tissue loss at the very distal aspect of the 
surgical site.  The scar was inflamed, with mild edema, and 
there was some keloid formation.  The color of the scar was 
hypopigmented and it was disfiguring.  The examiner noted 
that there was limitation of function in that the scar caused 
the veteran extreme difficulty while sitting, since it was a 
chronic, nonhealing wound.  Pictures were taken during the VA 
examination and included with the examination report.  The 
pictures revealed an open scar as described by the examiner.

At the October 2001 hearing, the veteran asserted that his 
pilonidal cyst residuals should entitle him to a rating 
higher than 10 percent.  He testified that the top of the 
cyst scar expanded and then burst, draining blood on a 
frequent basis.  The veteran reported that it was difficult 
to sit for long periods of time.  He stated that he had 
trouble riding in a vehicle for long periods of time because 
the scar became raw.  He further stated that he had to be 
careful lifting since that could cause the scar to tear open 
and bleed.  

The veteran currently has a 10 percent rating in effect under 
Diagnostic Code 7803.  Under this diagnostic code, 10 percent 
is the maximum rating available for a superficial scar that 
is poorly nourished, with repeated ulceration.  Ten percent 
is also the maximum rating available under Diagnostic Code 
7804 for a superficial scar that is tender and painful on 
objective demonstration.  The only diagnostic code that would 
provide an opportunity for a rating in excess of 10 percent 
is Diagnostic Code 7805.  This diagnostic code provides that 
a scar may be rated based on limitation of function of the 
part affected.  Some limitation of function has been noted.  
The veteran becomes uncomfortable sitting for long periods of 
time when his scar is ulcerated.  However, the Board finds 
that such limitation is adequately compensated by a 10 
percent rating.  The Board notes that such limitation may be 
compared to removal of the coccyx under 38 C.F.R. § 4.71a, 
Diagnostic Code 5298 (partial or complete removal of the 
coccyx, with painful residuals).  38 C.F.R. §§ 4.20, 4.21 
(2001).  However, 10 percent is also the maximum rating 
available under this diagnostic code.  The Board does not 
find that the veteran meets the criteria for a rating in 
excess of 10 percent for residuals of excision of a pilonidal 
cyst under any applicable diagnostic code.  Accordingly, an 
increased rating for residuals of excision of a pilonidal 
cyst is not warranted. 


ORDER

Entitlement to service connection for acne/folliculitis 
disability is granted.

Entitlement to an increased rating for residuals of excision 
of a pilonidal cyst is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



